 1                                                                       2
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10
     BOBBY EARL TROTTER,              )   NO.   CV 19-05750-CAS (AS)
11                                    )
                       Petitioner,    )
12                                    )   ORDER ACCEPTING FINDINGS,
                  v.                  )
13                                    )   CONCLUSIONS AND RECOMMENDATIONS OF
     R.C. JOHNSON,                    )
14                                    )   UNITED STATES MAGISTRATE JUDGE
                       Respondent.    )
15                                    )
                                      )
16
17
18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19   Petition, all of the records herein and the attached Report and
20   Recommendation of United States Magistrate Judge to which no
21   objections were filed.    Accordingly, the Court concurs with and
22   accepts the findings and conclusions of the Magistrate Judge.
23         IT IS ORDERED that Judgment be entered denying the Petition with
24   prejudice.
25   ///
26   ///
27   ///
28   ///
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order,
 2   the Magistrate Judge’s Report and Recommendation and the Judgment
 3   herein on counsel for Petitioner and counsel for Respondent.
 4        LET JUDGMENT BE ENTERED ACCORDINGLY.
 5   DATED: April 3, 2020.
 6
 7
                                         CHRISTINA A. SNYDER
 8                                  UNITED STATES DISTRICT JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       2
